DETAILED ACTION
This communication is responsive to the response/amendment filed 03/15/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7, 12-13, 15, 17-21, 23, 25-26, 28-29, 31, 33-37, 39-41, 43-45, and 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 8,363,871 in view of Schreiber (U. S. Pat. – 4,791,673), for example:
U. S. Pat. App No. 15/464,090
U.S. Patent No. 8,363,871
1.    A bone conduction device comprising:
an external component, the external component comprising 
a sound processor and


 
a transducer, the transducer configured to generate mechanical forces, wherein the external component is configured for positioning behind a recipient’s ear such that the mechanical forces are transmitted from the external component to a recipient’s bone to generate a hearing percept via bone conduction.
1.  A bone conduction device, comprising: 
a sound input element configured to receive an acoustic sound signal; 
one or more functional components, wherein at least one of said one or more functional components is an electronics module configured to generate an electrical signal representing said acoustic sound signal; and 
a transducer configured to generate motion of a mass component based on said electrical signal so as to generate one or more mechanical forces resulting in one or more of motion and vibration of a recipient's skull thereby causing sound perception, wherein said mass component comprises at least one of said one or more functional components.

	Regarding claim 1, Parker claims (in U.S. Patent No. 8,363,871) a similar structured bone conductive hearing device. In contrast, Parker lacks teaching of a BTE type external component for the device as claimed (in U. S. Pat. App No. 15/464,090). Schreiber discloses a similar structured hearing device, comprising a BTE bone conductive configuration (10) for the device. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to be motivated to provide suitable BTE bone conductive configuration for the device taught by Parker (in U.S. Patent No. 8,363,871), in order to desirably provide hearing devices for certain recipients, such as for BTE type device.
Claims 1, 4-5, 7, 12-13, 15, 17-21, 23, 25-26, 28-29, 31, 33-37, 39-41, 43-45, and 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,655,002. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 8,655,002 are clearly anticipated or similar in scope to the rejected claims 1, 4-5, 7, 12-13, 15, 17-21, 23, 25-26, 28-29, 31, 33-37, 39-41, 43-45, and 47-56 of the U. S. Pat. App (No. 15/464,090) with only obvious wording variations. For example:
U. S. Pat. App No. 15/464,090
U.S. Patent No. 8,655,002
1.    A bone conduction device comprising:
an external component, the external component comprising a sound processor and


 a transducer, the transducer configured to generate mechanical forces, wherein the external component is configured for positioning behind a recipient’s ear such that the mechanical forces are transmitted from the external component to a recipient’s bone to generate a hearing percept via bone conduction.
22. A device, comprising: a behind the ear (BTE) device including: a sound input element configured to receive an acoustic sound signal; and a transducer configured to generate vibrations representing said received acoustic sound signal; and a vibration conductor extending away from the BTE device and configured to transfer the generated vibrations from the BTE device to cartilage of the recipient to vibrate the cartilage of the recipient and to evoke a hearing percept. 
    23. The device of claim 22, wherein: the vibration conductor is configured to couple to bone of the recipient to transfer the generated vibrations to the bone to evoke the hearing percept.





Claims 1, 4-5, 7, 12-13, 15, 17-21, 23, 25-26, 28-29, 31, 33-37, 39-41, 43-45, and 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U. S. Patent No. 8,737,649 in view of Schreiber (U. S. Pat. – 4,791,673), for example:
U. S. Pat. App No. 15/464,090
U.S. Patent No. 8,737,649
1.    A bone conduction device comprising:
an external component, the external component comprising 


a sound processor and


 
a transducer, the transducer configured to generate mechanical forces, wherein the external component is configured for positioning behind a recipient’s ear such that the mechanical forces are transmitted from the external component to a recipient’s bone to generate a hearing percept via bone conduction.
1.    A bone conductive device for enhancing the hearing of a recipient, the bone conduction device comprising: a sound input device configured to receive sound signals and generate a plurality of signal representative of the signals; 
an electronics module configured to receive said plurality of signal and having a first control setting configured to control a first characteristic of at least one of said plurality of signals; 
a vibrator configured to receive said plurality of signal representative of the sound signal and transmit vibrations to the recipient's bone; a memory unit configured to store data including menu-driven data having a menu-driven organization; a user interface configured to display at least a portion of the menu-driven data, the user interface having a first interface control configured to interface with said first control setting and alter said first characteristic by navigation of the menu-driven data; a housing; and a display screen configured to display the status of the first control setting, wherein the display screen is mounted to the housing.

Regarding claim 1, Parker claims (in U.S. Patent No. 8,737,649) a similar structured hearing device. In contrast, Parker lacks teaching of a BTE type external component for the device as claimed (in U. S. Pat. App No. 15/464,090). Schreiber discloses a similar structured hearing device, comprising a BTE bone conductive configuration (10) for the device. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to be motivated to provide suitable BTE bone conductive configuration for the device taught by Parker (in U.S. Patent No. 8,737,649), in order to desirably provider hearing device, such as BTE type device, for certain recipients.
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/SUHAN NI/Primary Examiner, Art Unit 2651